           Case 1:20-cv-03102-JGK Document 4 Filed 06/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BARBARA ARZONETTI                                   :
                                                     :
                     Plaintiff,                      :   Case No. 20-cv-03102-JGK
                                                     :
                                                     :
             v.                                      :   NOTICE OF VOLUNTARY
                                                     :
 POPE RESOURCES, A DELAWARE                          :   DISMISSAL
 LIMITED PARTNERSHIP, THOMAS M.                      :
 RINGO, WILLIAM R. BROWN, JOHN E.                    :
 CONLIN, SANDY D. MCDADE, and                        :
                                                     :
 MARIA M. POPE,                                      :
                                                     :
                     Defendants.                     :
                                                     :
                                                     :

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Barbara Arzonetti (“Plaintiff”) voluntarily dismisses the claims in the captioned action

(the “Action”) with prejudice. Because this notice of dismissal is being filed with the Court before

service by defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal

of the Action is effective upon the filing of this notice.


 Dated: June 25, 2020                                        WEISSLAW LLP

                                                      By
                                                             Richard A. Acocelli
                                                             1500 Broadway, 16th Floor
                                                             New York, New York 10036
                                                             Telephone: (212) 682-3025
                                                             Facsimile: (212) 682-3010
                                                             Email: racocelli@weisslawllp.com

                                                             Attorneys for Plaintiff
